 

 

 

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

wee e— ww ew wee ee eee ee eee eR ee ee ee ee ee xX
MARGOT LOTH, ;
Plaintiff, ;
-against- ;
CITY OF NEW YORK, ;

20 Civ. 9345 (GBD)

Defendant. ;

wee ee ee ee ee ee ee ee ee eee eee 4

GEORGE B. DANIELS, District Judge:
The initial conference scheduled for May 12, 2021 is cancelled. The Court will hear oral

argument on Defendant’s Motion to Dismiss the Verified Complaint, (ECF No. 16), on June 23,

2021 at 10:30 a.m.

 

Dated: May 12, 2021
New York, New York
SO ORDERED.

Sine. 8 Donel

RGESB. DANIELS
TED‘STATES DISTRICT JUDGE

 

 
